DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 09/01/2021. Claims 1-15 are cancelled. Claims 16-35 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 09/01/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/01/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 16-35 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. 11,133,957 (Application no. 16/424,773). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of the claims of U.S. Patent No. 11,133,957 (Application no. 16/424,773), in which the ordering of some limitations is changed, the wording is slightly modified, or slight changes in the limitations that would have been obvious to one of ordinary skill in the art have been made. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed relates generally to A heating, ventilation, and air conditioning (HVAC) system that is configured to provide conditioned air when set up in an installation, the HVAC system comprising: an outdoor unit and an indoor unit configured to provide condensing and evaporating operations to condition air that is moved through the HVAC system, and additional components configured to support operation of the HVAC system to provide the conditioned air; and transceiver circuits coupled to respective ones of the indoor unit, the outdoor unit and the additional components, the transceiver circuits coupled together in a controller area network (CAN) in which at least three of the transceiver circuits are primary nodes, and others of the transceiver circuits are end nodes, the primary nodes coupled together and having a predetermined termination impedance, and the end nodes are coupled to one or more of the primary nodes and are without a termination impedance that is set or adjusted based on the installation. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-15 of U.S. Patent No. 11,133,957 (Application no. 16/424,773) to teach the invention of the claims 16-35 of the current application.
Allowable Subject Matter
Claims 16-35 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
References cited but not used 
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Grohman (U.S 2012/0158932) discloses a Bosch Controller Area Network (CAN); the network has a defined maximum loading impedance and the defined maximum loading impedance is based on a characteristic of a transceiver at the dominant node and a plurality of end nodes coupled to the dominant node, each of the plurality having an end node coupling impedance, wherein a total of each the end node coupling impedance and the predetermined coupling impedance. De Haas et al. (U.S 2019/0288870), discloses a bus network, such as a CAN network, can include multiple nodes and at least some nodes in the bus network may be un-terminated. Lips et al. (U.S 2015/0177342), discloses a magnetic resonance coil system comprising a plurality of coil elements, a RF signal source, an aforementioned feeding circuit arrangement and a controller system with a controller for controlling the switching elements of the switching circuit and the port of the corresponding coil elements are not terminated by a termination element. Stevenson et al. (U.S 2018/0103473), disclose a star network and mesh network topologies or hybrid network topology. Hancock et al. (U.S 2018/0132933), disclose delivering microwave frequency energy having the predetermined operating frequency into tissue having a predetermined characteristic impedance in the range of 45 to 180 Ohms, and fat and bone may have impedances of approximately 180 Ohms. Litichever et al. (U.S 2019/0385057), discloses provide for data transmission, using balanced or differential signaling, with unidirectional/non-reversible, terminated or non-terminated transmission lines, point to point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
12/15/2022